MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2019	ME	64		
Docket:	      Som-18-364	
Submitted	
  On	Briefs:	 April	24,	2019	
Decided:	     May	2,	2019	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                              IN	RE	CHILDREN	OF	ANTHONY	N.	
	
	
PER	CURIAM	

        [¶1]	 	 In	 this	 consolidated	 appeal	 of	 two	 child	 protection	 actions,	

Anthony	N.	appeals	from	a	judgment	of	the	District	Court	(Skowhegan,	Benson,	

J.)	terminating	his	parental	rights	to	his	two	children	who	are	the	subject	of	the	

actions.1		We	affirm	the	judgment.	

        [¶2]	 	 The	 first	 of	 these	 child	 protection	 actions	 began	 in	 November	 of	

2016—before	the	birth	of	the	younger	child—when	the	Department	of	Health	

and	Human	Services	filed	a	petition	for	a	child	protection	order	with	regard	to	

the	older	child,	who	was	just	months	old	at	the	time.		The	petition	alleged	that	

the	child	was	at	immediate	risk	of	serious	harm	in	the	father’s	care	due	to	the	




    1		The	father	also	has	two	older	children	who	are	not	the	subject	of	these	child	protection	actions.			


   After	 a	 contested	 hearing,	 the	 court	 also	 issued	 a	 judgment	 terminating	 the	 mother’s	 parental	
rights	to	the	children.		The	mother	filed	a	notice	of	appeal	but	ultimately	withdrew	it,	leaving	only	the	
father's	appeal,	which	we	address	here.	
2	

father’s	violent,	unsafe,	and	aggressive	behavior.		Pursuant	to	a	safety	plan	that	

was	put	in	place	by	the	Department,	the	child	remained	in	the	custody	of	the	

parents	 on	 conditions	 that	 the	 child	 live	 with	 the	 mother	 in	 the	 home	 of	 her	

relatives	and	that	the	parents’	contact	with	the	child	be	supervised.		In	March	

of	 2017,	 after	 a	 contested	 hearing,	 the	 court	 (Benson,	 J.)	 entered	 a	 jeopardy	

order	 as	 to	 the	 father	 in	 which	 the	 court	 found	 that	 the	 child	 was	 at	 risk	 of	

serious	 harm	 based	 on	 the	 father’s	 history	 of	 domestic	 violence	 and	 his	

untreated	 mental	 health	 problems.	 	 The	 court	 ordered	 that	 the	 child’s	

placement	 arrangement	 continue	 and	 required	 the	 father	 to,	 among	 other	

things,	 participate	 in	 parenting	 classes	 and	 counseling,	 and	 provide	 the	

Department	with	up-to-date	residence	and	contact	information.			

       [¶3]		Because	the	child’s	placement	became	unsuitable	in	June	of	2017,	

the	 Department	 filed	 a	 petition	 for	 preliminary	 protection,	 which	 the	 court	

(Fowle,	J.)	granted	the	same	day.		The	child	was	placed	in	foster	care	through	

the	Department.		The	father	waived	his	right	to	a	summary	preliminary	hearing	

and	later	agreed	to	judicial	review	and	permanency	planning	orders	entered	in	

August	(Benson,	J.)	and	November	(French,	J.)	of	2017,	both	of	which	continued	

the	reunification	plan	provided	in	the	jeopardy	order.			
                                                                                        3	

      [¶4]		On	the	same	day	in	January	of	2018	that	the	father’s	younger	child	

was	 born,	 the	 Department	 petitioned	 for	 child	 protection	 and	 preliminary	

protection	orders	on	behalf	of	the	newborn.		The	court	(Stokes,	J.)	granted	the	

petition	 for	 preliminary	 protection	 and	 ordered	 that	 the	 Department	 take	

custody	 of	 the	 child,	 who	 was	 then	 also	 placed	 with	 the	 older	 child’s	 foster	

family.		The	father	did	not	appear	at	the	summary	preliminary	hearing,	but	later	

agreed	to	the	court’s	(Benson,	J.)	jeopardy	order,	entered	in	February,	in	which	

the	 court	 found	 the	 younger	 child	 to	 be	 in	 circumstances	 of	 jeopardy	 in	 the	

father’s	 care	 based	 on	 the	 father’s	 history	 of	 domestic	 violence,	 untreated	

mental	health	problems,	and	chronic	substance	use	problem.			

      [¶5]	 	 Meanwhile,	 in	 January,	 the	 Department	 had	 filed	 a	 petition	 to	

terminate	 the	 father’s	 parental	 rights	 as	 to	 the	 older	 child.	 	 In	 subsequent	

judicial	 review	 and	 permanency	 planning	 orders	 for	 each	 child,	 the	 court	

continued	the	reunification	plans	as	to	the	father	that	had	been	established	in	

the	 jeopardy	 orders	 for	 each	 child.	 	 In	 June	 of	 2018	 the	 Department	 filed	 a	

petition	to	terminate	the	father’s	parental	rights	to	the	younger	child.			

      [¶6]		At	a	consolidated	hearing	on	the	two	termination	petitions,	held	in	

August,	the	father’s	 attorney	was	present	but	the	father	 did	 not	appear	even	

though	 the	 court	 found	 that	 he	 had	 received	 notice	 of	 the	 hearing.	 	 The	
4	

Department	presented	testimony	from	the	children’s	case	manager.		Based	on	

that	 evidence	 and	 the	 prior	 orders	 in	 the	 cases,	 the	 court	 orally	 stated	 its	

conclusions	that	the	State	had	proved	by	clear	and	convincing	evidence	that	the	

father	 was	 parentally	 unfit	 pursuant	 to	 each	 of	 the	 statutory	 definitions	 of	

unfitness2	and	that	termination	of	the	father’s	parental	rights	would	be	in	the	

children’s	best	interests.			

         [¶7]		A	week	later,	the	court	issued	a	written	judgment,	which	granted	

both	 termination	 petitions	 and	 contained	 the	 following	 supported	 factual	

findings,	 which	 the	 court	 found	 by	 clear	 and	 convincing	 evidence.	 	 See	 In	 re	

Children	of	Christopher	S.,	2019	ME	31,	¶	6,	---A.3d---.		

                The	Court	.	.	.	finds	by	clear	and	convincing	evidence	that	the	
         father	stopped	participating	in	the	anger-management	counseling	
         to	 which	 the	 Department	 referred	 him	 and	 that	 he	 has	 done	 so	
         without	 having	 successfully	 completed	 it.	 	 He	 has	 told	 the	
         Department	that	he	took	this	action	because	he	did	not	have	time	
         for	counseling.		He	has	also	declined	to	provide	the	Department	any	
         more	 concrete	 information	 about	 where	 he	 lives	 than	 that	 it	 is	
         “somewhere	in	Fairfield	on	201,”	so	the	Department	and	guardian	
         ad	litem	have	been	unable	to	assess	his	present	living	situation	and	
         its	suitability	for	either	or	both	of	these	children.		The	Department	
         has	needed	to	have	a	police	officer	present	to	supervise	the	father’s	
         scheduled	 visits	 with	 the	 children.	 	 To	 his	 credit,	 the	 father	 has	
         demonstrated	 very	 good	 attendance	 at	 these	 visits,	 which	 have	
         gone	 well	 overall.	 	 Visits	 aside,	 however,	 the	 Court	finds	 that	 the	

     2		This	included	abandonment,	see	22	M.R.S.	§	4055(1)(B)(2)(b)(iii)	(2018),	which	had	not	been	

alleged	in	the	termination	petition	but	which	the	court	treated	as	if	it	had	been	pleaded	in	conformity	
with	the	evidence.		See	M.R.	Civ.	P.	15(b).			
                                                                                            5	

      father	 simply	 has	 not	 taken	 the	 rehabilitation	 and	 reunification	
      process	 seriously	 at	 all,	 as	 evidenced	 by	 his	 decision	 to	 stop	
      participating	in	counseling.			

      [¶8]		The	court	reiterated	its	determination	that	the	father	was	parentally	

unfit—that	he	was	unwilling	or	unable	to	protect	the	children	from	jeopardy	or	

to	 take	 responsibility	 for	 the	 children	 within	 a	 time	 reasonably	 calculated	 to	

meet	the	children’s	needs;	had	abandoned	the	children	by	failing	to	appear	for	

the	 hearing	 on	 the	 petition	 to	 terminate	 his	 parental	 rights,	 which	

demonstrated	 “an	 intent	 to	 forego	 parental	 duties	 or	 relinquish	 parental	

claims,”	see	22	M.R.S.	§	4002(1-A)	(2018)	(defining	“abandonment”);	and	had	

failed	to	make	a	good	faith	effort	to	rehabilitate	and	reunify	with	the	children.		

See	 22	M.R.S.	 §	4055(1)(B)(2)(b)(i)-(iv).	 	 The	 court	 found	 that	 the	 children	

were	doing	well,	living	together	in	a	foster	home	that	was	safe	and	stable,	and	

concluded	that	the	termination	of	the	father’s	parental	rights	is	in	the	children’s	

best	interests.	

      [¶9]	 	 The	 father	 timely	 filed	 his	 notice	 of	 appeal.	 	 See	 22	 M.R.S.	 §	4006	

(2018);	M.R.	App.	P.	2B(c)(1).		Pursuant	to	the	procedure	outlined	in	In	re	M.C.,	

2014	ME	128,	¶	7,	104	A.3d	139,	counsel	for	the	father	filed	a	brief	indicating	

that	 there	 are	 no	 arguable	 issues	 of	 merit	 for	 appeal	 and	 requested	 that	 the	
6	

father	have	additional	time	to	file	his	own	brief.		Though	we	granted	the	father	

additional	time	to	file	a	supplemental	brief,	he	did	not	do	so.			

         [¶10]		Competent	record	evidence	supports	the	court’s	determinations,	

which	were	predicated	on	supported	factual	findings	and	the	application	of	the	

requisite	 standard	 of	 proof,	 that	 the	 father	 is	 parentally	 unfit	 and	 that	

termination	of	his	parental	rights	is	in	the	best	interests	of	the	children.		See	

22	M.R.S.	§	4055(1)(B)(2)(a),	(b)(i)-(iv);	In	re	Child	of	Tanya	C.,	2018	ME	153,	

¶	13,	198	A.3d	777	(stating	the	standard	of	review	for	judgments	terminating	

parental	rights).		Accordingly,	the	court	did	not	err	by	terminating	the	father’s	

parental	rights	to	the	two	children.			

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	     	      	     	      	
	
Amy McNally, Esq., Woodman Edmands Danylik Austin Smith &
Jacques, P.A., Biddeford, for appellant Father
	
The	Department	of	Health	and	Human	Services	did	not	file	a	brief	
	
	
Skowhegan	District	Court	docket	numbers	PC-2016-80	&	PC-2018-01	
FOR	CLERK	REFERENCE	ONLY